DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on the current set of claims (Claims, 27 January 2021), Claims 1 and 11 are pending.
Based on the current set of claims (Claims, 27 January 2021), Claims 1 and 11 are narrowing and supported by the Specification.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal (US 20180041971 A1; hereinafter referred to as “Agiwal”) in view of Bischinger et al. (US 20170188330 A1; hereinafter referred to as “Bischinger”).
Regarding Claim 11, Agiwal discloses a first user equipment operating in a wireless communication system, the first user equipment comprising:
a transceiver (Examiner identifies transmitting means as inherent);
transmitting, to a second user equipment, control information for a message (¶29 & Fig. 1 (102), Agiwal discloses transmitting, by a transmitting user equipment to a receiving user equipment, a discovery message); and
wherein the control information includes information related to a location of the first user equipment (¶37, Agiwal discloses that a field of the discovery message indicates transmission power, range class, or transmission power category.  Here, the variables are related to the pathloss and distance between the transmitting user equipment and the receiving user equipment), and
wherein the information related to the location of the first user equipment is determined according to a value related to a specific communication range (¶29 & Fig. 1 (110), Agiwal discloses determining, by the receiving user equipment, the pathloss and/or distance between the transmitting user equipment and the receiving user equipment based upon transmission power, range class, and/or transmission power category).
However, Agiwal does not explicitly disclose a processor; and transmitting the message to the second user equipment.
Bischinger teaches a processor (Claim 13, Bischinger teaches each terminal comprising a processor for processing the signals); and 
transmitting the message to the second user equipment (¶8, Bischinger teaches transmitting/receiving data between a first user equipment and a second user equipment after performing a discovery procedure).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Agiwal by requiring a processor; and transmitting the message to the second user equipment as taught by Bischinger because automotive applications is improved by enabling new services for car-to-car communication, traffic management, and traffic alerts (Bischinger, ¶9),
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474